    Case 2:19-cr-00821-JMV Document 137 Filed 08/02/21 Page 1 of 1 PageID: 816




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


    UNITED STATES OF AMERICA,
                                                                Crim. Action No. 19-821
                Plaintiff,
                                                                 OPINION & ORDER
         v.

    FRANK MICHAEL MONTE,

                Defendant.



John Michael Vazquez, U.S.D.J.

        For the reasons stated on the record on July 28, 2021, and for good cause shown,

        IT IS on this 2nd day of August 2021 hereby

        ORDERED that Defendant Frank Monte’s motion 1 to represent himself pro se is

GRANTED effective July 28, 2021; and it is further

        ORDERED that John McMahon, Esq., is appointed as Mr. Monte’s stand-by counsel.



                                                      __________________________
                                                      John Michael Vazquez, U.S.D.J.




1
 Mr. Monte had indicated in recent filings before July 28, 2021 that he was representing himself
pro se. However, as the Court explained on the record, the Court had never relieved Mr. McMahon
as counsel prior to verbally confirming with Mr. Monte that he did in fact wish to proceed pro se,
conducting the necessary colloquy, and making the pertinent findings.
